DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/592,418 filed on 10/03/2019. Claims 1-21 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-21, the following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“head up display module configured to produce virtual images … camera” (cl. 1)
“head up display module configured to produce virtual images … space” (cl. 2)
“driver’s eye monitoring module configured to detect a position of an eye of the driver” (cl. 6, 7, 20, 21)
“head up display module being configured to modify a field of view … driver” (cl. 6, 20)
“head up display module being configured to electronically modify a viewpoint … driver” (cl. 7, 21)
“head up display module being configured to operate in either a first mode or a second mode … space” (cl. 15)
“head up display module configured to produce virtual images … space” (cl. 16)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7, 9-14, and 16-21 are further rejected as depending on claims 1, 8, and 15, respectively.
Claims 4-5, 11-12, and 18-19 are further rejected as depending on claims 3, 10, and 17, respectively.

Claim 1 recites: "A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle; and
a head up display module configured to produce virtual images that are visible to the driver, the virtual images being based on the images captured by the camera."
This language is vague and indefinite for the reasons discussed in the rejection of claims 1-21 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Intended Use: The language ““head up display module configured to produce virtual images … camera” is vague and indefinite as it is unclear whether the In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. 
Likewise, it is also unclear whether the language “produce virtual images that are visible to the driver” affirmatively requires that the virtual images are actively observed by the driver, or whether this language is intentionally articulated as an intended use (i.e. producing virtual images that are intended to be viewed by the driver).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle; and
[intended to produce virtual images [that are intended to be viewed by the driver], the virtual images being based on the images captured by the camera]."
Claims 2-7 are further rejected as depending on this claim.

Claim 2 recites: "The head up display arrangement of claim 1 wherein the head up display module is configured to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 1 [wherein the head up display module is intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space]."

Claim 3 recites: "The head up display arrangement of claim 1 further comprising a collision sensor configured to detect an obstacle in the space, the virtual images based on the images captured by the camera being presented to the driver only if the collision sensor detects the obstacle in the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Conflicting Claim Scope: The current claim depends from claim 1. However, the language “the virtual images based on the images captured by the camera being presented to the driver only if the collision sensor detects the obstacle in the space” is impermissibly directed to negative claim scope directly contradicting affirmatively recited language of the parent claim (i.e. “produce virtual images that are visible to the driver”). In other words, claim language cannot simultaneously affirmatively require and negatively prohibit the same claim element/function/subject-matter. Note: In order to properly articulate the negative claim scope suggested by the language recited above, Applicant is encouraged to rewrite the current claim in independent form.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 1 further comprising a collision sensor configured to detect an obstacle in the space
Claims 4-5 are further rejected as depending on this claim.

Claim 4 recites: "The head up display arrangement of claim 3 wherein the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates an increased likelihood of a collision between the vehicle and the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The language "a velocity of the vehicle indicates an increased likelihood of a collision between the vehicle and the obstacle" as employed in the claim is vague and indefinite as it is unclear how the “velocity” indicates an increased likelihood of a collision between the vehicle and the obstacle.
Relative Terms: The language "increased likelihood” is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). In other words, it is unclear what constitutes an increased likelihood (i.e. an increase from what?)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:


Claim 5 recites: "The head up display arrangement of claim 3 wherein the virtual images based on the images captured by the camera are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3-4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 3 wherein the virtual images based on the images captured by the camera are presented to the driver 

Claim 6 recites: "The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to modify a field of view of the camera based upon the detected position of the eye of the driver."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module [intended to detect a position of an eye of the driver,] [and wherein the head up display module further intended to modify a field of view of the camera based upon the detected position of the eye of the driver]."

Claim 7 recites: "The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to electronically modify a viewpoint of the virtual images by use of video processing, the modifying being based upon the detected position of the eye of the driver."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6 above. Moreover, the language “electronically modify a viewpoint of the virtual images by use of video processing” is vague and indefinite as it is unclear what constitutes “a viewpoint of the virtual images” (e.g. does this language refer to a focus/resolution of the image? cropping of the image? modifying the image generally?).

"The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module [intended to detect a position of an eye of the driver,] [and wherein the head up display module is further intended to electronically modify a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver]."

Claim 8 recites: "A head up display method for a motor vehicle having a driver, said method comprising:
capturing images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle; and
producing virtual images that are visible to the driver, the virtual images being based on the captured images."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A head up display method for a motor vehicle having a driver, said method comprising:

producing virtual images [that are intended to be viewed by the driver], the virtual images being based on the captured images."
Claims 9-14 are further rejected as depending on this claim.

Claim 10 recites: "The method of claim 8 further comprising detecting an obstacle in the space, the virtual images based on the captured images being presented to the driver only if the obstacle is detected in the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 8 further comprising detecting an obstacle in the space
Claims 11-12 are further rejected as depending on this claim.

Claim 11 recites: "The method of claim 10 wherein the virtual images based on the captured images are presented to the driver only if a velocity of the vehicle indicates an increased likelihood of a collision between the vehicle and the obstacle."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 10 wherein the virtual images based on the captured images are presented to the driver 

Claim 12 recites: "The method of claim 10 wherein the virtual images based on the captured images are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3-4, and 10-11 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 10 wherein the virtual images based on the captured images are presented to the driver 

Claim 14 recites: “The method of claim 8 further comprising:
detecting a position of an eye of the driver; and
 a viewpoint of the virtual images by use of video processing, the modifying being based upon the detected position of the eye of the driver.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 7 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method of claim 8 further comprising:
detecting a position of an eye of the driver; and
electronically modifying a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver.”

Claim 15 recites: "A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle;
a collision sensor configured to detect an increased probability of a collision between the vehicle and an obstacle that is disposed within the space; and
a head up display module configured to operate in either a first mode or a second mode, in the first mode the head up display module producing first virtual images that are visible to the driver, the first virtual images being independent of the images captured by the camera, in the second mode the head up display module producing second virtual images that are visible to the driver, the second virtual images being dependent upon the images captured by the camera, the head up display module being configured to switch from the first mode to the second mode in response to receiving a signal from the collision sensor indicative of the increased probability of a collision between the vehicle and the obstacle that is disposed within the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 and 4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle;
a collision sensor configured to detect a state wherein could potentially occur; and
a head up display module [intended to operate in either a first mode or a second mode, in the first mode the head up display module producing first virtual images [that are intended to be viewed by the driver], the first virtual images [the head up display module further intended to switch from the first mode to the second mode in response to receiving a signal from the collision sensor indicative of state wherein a collision between the vehicle and the obstacle that is disposed within the space could potentially occur]]."
Claims 16-20 are further rejected as depending on this claim.

Claim 16 recites: "The head up display arrangement of claim 15 wherein the head up display module is configured to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 15 [wherein the head up display module is intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, ]."

Claim 17 recites: "The head up display arrangement of claim 15 wherein the virtual images based on the images captured by the camera are presented to the driver only if the collision sensor detects the obstacle in the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, 10, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 15 wherein the virtual images based on the images captured by the camera are presented to the driver 
Claims 18-19 are further rejected as depending on this claim.

Claim 18 recites: "The head up display arrangement of claim 17 wherein the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates an increased likelihood of a collision between the vehicle and the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3-4, 10, 15, and 17 above. 

"The head up display arrangement of claim 17 wherein the virtual images based on the images captured by the camera are presented to the driver 

Claim 19 recites: "The head up display arrangement of claim 17 wherein the virtual images based on the images captured by the camera are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3-4, 10-11, 15, and 17-18 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 17 wherein the virtual images based on the images captured by the camera are presented to the driver 

Claim 20 recites: "The head up display arrangement of claim 15 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to modify a field of view of the camera based upon the detected position of the eye of the driver."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 15 further comprising a driver’s eye monitoring module [intended to detect a position of an eye of the driver,] [and wherein the head up display module is further intended to modify a field of view of the camera based upon the detected position of the eye of the driver]."

Claim 21 recites: "The head up display arrangement of claim 15 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to electronically modify a viewpoint of the virtual images by use of video processing, the modifying being based upon the detected position of the eye of the driver.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 6-7, 14, and 20 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
[intended to detect a position of an eye of the driver,] [and wherein the head up display module is further intended to electronically modify a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver]."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0315275 A1).

claim 1, Kim discloses a head up display arrangement for a motor vehicle having a human driver (see e.g. at least Abstract, Fig. 3, 9B, 11B, 13A-13B, 17-19, 21-22, and related text), comprising:
a camera positioned and configured to capture images of a space in front of the vehicle (e.g. at least camera 20, exterior camera 21, 21A-21F, TOF camera 1810, TOF camera 120, see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, 18, and related text), at least a portion of the space being blocked from view of the driver by a part of the vehicle (id., see also e.g. at least Fig. 13A-13B, 19, 21-22, and related text); and
a head up display module (e.g. at least HUD, transparent display 171, display 1840, 1900, 2110, controller 190, 1720, 1740, 1750, 1830, 1840, 1850, see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-22, and related text) [intended to produce virtual images [that are intended to be viewed by the driver] (e.g. at least virtual image, id.), the virtual images being based on the images captured by the camera] (id.).

Regarding claim 2, Kim discloses that the head up display module is [intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space] (see e.g. at least p. 62-63, 210-213, 249-253, Fig. 13A-13B, 17-19, 21-22, and related text).

Regarding claim 3, Kim discloses a collision sensor configured to detect an obstacle in the space (e.g. at least general image camera, TOF camera, exterior 

Regarding claim 4, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 5, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 6, Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up display module is further intended to modify a field of view of the camera based upon the detected position of the eye of the driver] (see e.g. at least Abstract, p. 17, 26, 117-118, 249-253, 256-260, Fig. 17-22, and related text).

Regarding claim 7, Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up 

Regarding claim 8, Kim discloses a head up display method for a motor vehicle having a driver (see e.g. at least Abstract, p. 1, 17, cl. 9-14), said method comprising:
capturing images of a space in front of the vehicle (see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, and related text), at least a portion of the space being blocked from view of the driver by a part of the vehicle (id., see also e.g. at least Fig. 13A-13B, 19, 21-22, and related text); and
producing virtual images [that are intended to be viewed by the driver] (e.g. at least virtual image, see e.g. at least p. 107, 236, Fig. 3, 9B, 11B, 13A-13B, 17-19, 21-22, and related text), the virtual images being based on the captured images (id.).

Regarding claim 9, Kim discloses that the virtual images appear in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space (see e.g. at least p. 62-63, 210-213, 249-253, Fig. 13A-13B, 17-19, 21-22, and related text).

claim 10, Kim discloses detecting an obstacle in the space (see e.g. at least p. 64, 76, 162-164, 188, 211-215, 219-220, Fig. 1A-3, 8, 10A-10B, 13A-13B, and related text).

Regarding claim 11, Kim discloses that the virtual images based on the captured images are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 12, Kim discloses that the virtual images based on the captured images are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 13, Kim discloses: detecting a position of an eye of the driver (see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text); and
modifying a field of view of a camera capturing the images of the space in front of the vehicle, the modifying being based upon the detected position of the eye of the driver (see e.g. at least Abstract, p. 17, 26, 117-118, 249-253, 256-260, Fig. 17-22, and related text).

Regarding claim 14, Kim discloses: detecting a position of an eye of the driver (see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text); and
electronically modifying a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver (see e.g. at least 

Regarding claim 15, Kim discloses a head up display arrangement for a motor vehicle having a human driver (see e.g. at least Abstract, Fig. 3, 9B, 11B, 13A-13B, 17-19, 21-22, and related text), comprising:
a camera positioned and configured to capture images of a space in front of the vehicle (e.g. at least camera 20, exterior camera 21, 21A-21F, TOF camera 1810, TOF camera 120, see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, 18, and related text), at least a portion of the space being blocked from view of the driver by a part of the vehicle (id., see also e.g. at least Fig. 13A-13B, 19, 21-22, and related text);
a collision sensor configured to detect a state wherein a collision between the vehicle and an obstacle that is disposed within the space could potentially occur (e.g. at least general image camera, TOF camera, exterior camera 21, 21A-21F, sensing unit 140-144, see e.g. at least p. 64, 76, 162-164, 188, 211-215, 219-220, Fig. 1A-3, 8, 10A-10B, 13A-13B, and related text); and
a head up display module (e.g. at least HUD, transparent display 171, display 1840, 1900, 2100, controller 190, 1720, 1740, 1750, 1830, 1840, 1850, see e.g. at least p. 107, 236, Fig. 3, 9B, 11B, 13A-13B, 17-22, and related text) [intended to operate in either a first mode or a second mode, in the first mode the head up display module producing first virtual images [that are intended to be viewed by the driver], the first virtual images being independent of the images captured by the camera (see e.g. at least Fig. 4-7B, 11B, 12B, 13B, 14B, 22, and related text), in the second mode the head 

Regarding claim 16, Kim discloses that the head up display module is intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space] (see e.g. at least p. 62-63, 210-213, 249-253, Fig. 13A-13B, 17-19, 21-22, and related text).

Regarding claim 17, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 64, 76, 162-164, 188, 211-215, 219-220, Fig. 1A-3, 8, 10A-10B, 13A-13B, and related text).

Regarding claim 18, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 19, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 20, Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up display module is further intended to modify a field of view of the camera based upon the detected position of the eye of the driver] (see e.g. at least Abstract, p. 17, 26, 117-118, 249-253, 256-260, Fig. 17-22, and related text).

Regarding claim 21 Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up display module is further intended to electronically modify a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver] (see e.g. at least Abstract, p. 17, 26, 117-118, 191, 123, 205, 249-253, 256-260, Fig. 12B, 17-22, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662